EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 12/17/2021, claims 2 and 10 were/remain cancelled; claims 1, 5-8, 13-15, 19, 20 were amended; claims 21 and 22 were added. As a result, claims 1, 3-9, 11-22 are pending, of which claims1, 8, and 15 are in independent form.
Allowable Subject Matter
Claims 1, 3-9, 11-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1, 8, and 15, the prior art of record and further search does not explicitly teach the following limitation – “wherein the first classification technique is a deep packet inspection classification technique that identifies the network traffic as relating to known application if a signature of the network traffic corresponds to an application signature known to the network device, or an unknown application if the signature of the network traffic does not correspond to an application signature known by the network device; determining, by the network device, a second classification for the network traffic according to a second classification technique, wherein the second classification technique is a machine learning technique that identifies the network traffic as relating to an unknown application of a particular type and identity, wherein the particular type of traffic corresponds to a type of traffic associated with the unknown application, and wherein the identity differentiates between unknown applications of a same type” in claim 1, “wherein the first classification technique is a machine learning .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Tremblay et al. (US 8539221 B2) teaches identifying an application type from encrypted traffic transported over an IP network by extracting at least a portion of IP flow parameters from the encrypted traffic using at least one of specific target encryption types, transmitting the extracted IP flow parameters to a learning-based classification engine where the learning-based classification engine has been trained with unencrypted traffic, and inferring at least one corresponding application type for the extracted IP flow parameters.
Jain et al. (US 2020/0296011 A1, same assignee) teaches assigning traffic originating from an unknown application to a link based on known application quality of experience metrics. For instance, a network device may receive an application data packet of a data flow for an application and determine an application signature of the application data packet. The network device may determine whether the application signature matches an entry in an application signature database, and if the application signature does not match, the network device may identify a class of the application based on one or more characteristics of the application data packet. The network device may then assign the application data packet of the data flow to a first link of a plurality of links based on the class of the application and quality of experience (QoE) metrics for each link. 
Yamansavascilar et al. (“Application Identification via Network Traffic Classification”, 2017) teaches machine-learning methods for identification of applications among multiple application and discloses categorizing application into a type of application. Yamansavasilar does not explicitly teach determining whether the application is known or unknown based on signature-based classifier and further using both machine learning method to determine both application type and identity upon determining that the application is unknown.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Primary Examiner, Art Unit 2497